DETAILED ACTION

Status of Claims
Claims 1, 7, and 10-12 have been amended.
Claims 13-18 have been newly added
Claims 1-18 are currently pending and have been considered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1 April 2022 was considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
112(f) Interpretation:
Applicant’s arguments have been considered are persuasive in view of the interview conducted on 30 June 2022. Thus, the previously issued 112(f) interpretation statement has been withdrawn.

112(b) Rejection:
Applicant’s arguments have been considered are are persuasive in view of the interview conducted on 30 June 2022. Thus, the previously issued 112(b) rejection has been withdrawn.

102 Rejection: 
Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 6-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (US 10380583 B1) in view of Lee (US 20160048828 A1).

In regards to Claims 1, 10, and 11, Ellis discloses:
An information processing apparatus comprising: an authentication information acquiring circuit configured to acquire authentication information corresponding to a first terminal (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system acquiring authentication information in the form of a unique code associated with a mobile device/first terminal); 
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to a plurality of different payment companies (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,”, See Ellis Fig. 1 – Ellis discloses a mobile wallet bank computer system/payment apparatus having received the unique code for authentication at an account processing logic unit 122. Therefore, it is clear to one of ordinary skill in the art that for said payment apparatus to have received said unique code, it would have to have been transmitted by an authentication information transmitting circuit originating from the fund recipient computer system. Additionally, as Ellis discloses a system capable of transmitting authentication information to any generic mobile wallet bank computer system/payment apparatus, it is obvious to one of ordinary skill in the art that the fund recipient computer system of Ellis would be configured to do so for a plurality of payment apparatuses); and 
an authentication result acquiring circuit configured to acquire an authentication result for the authentication information from at least one of the plurality of payment apparatuses (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.” – Ellis discloses a fund recipient computer system receiving funds/a transaction based on the results of authentication processes performed by the payment apparatuses account processing logic unit 122. It is clear to one of ordinary skill in the art that receiving the funds/transaction would be considered an authentication result under broadest reasonable interpretation).

However, Ellis fails to explicitly disclose:
wherein a plurality of payment systems exclusive to the plurality of different payment companies, respectively, are respectively installed on the plurality of payment apparatuses;

However, in a similar field of endeavor, Lee discloses installing on a device/system a service exclusive payment application (See Lee: Para. [0048])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of installing service exclusive payment applications disclosed by Lee to install service exclusive payment applications on the plurality of payment apparatus for each of the respective payment companies disclosed by Ellis increasing the overall robustness of the invention by allowing for exclusive payment companies to be used with the payment system. 

In regards to Claim 2, the combination discloses:
The information processing apparatus according to claim 1, further comprising: a reading processing circuit configured to read an information code displayed on the first terminal, the information code including the authentication information, wherein the authentication information acquiring circuit acquires the authentication information based on the information code read by the reading processing circuit (See Ellis: col. 7, lines 48-51 – “As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313”).

In regards to Claim 3, the combination discloses the information processing apparatus according to claim 1 but fails to explicitly disclose, however, in a similar field of endeavor discloses:
further comprising: a payment request transmitting circuit configured to transmit a payment request requesting to pay a bill, to any of the plurality of payment apparatuses that has successfully authenticated the authentication information (See Ellis: col. 7, lines 57-58 – “Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.” Next, in step 315, funds are transferred using the ACH system 150 to the merchant.”) – Ellis discloses completing a payment request by a successfully authenticated payment apparatus via an ACH system. It is clear to one of ordinary skill in the art that for such a completion to occur, an payment request transmitting circuit would be necessary to transmit said received ACH transaction request.

In regards to Claim 4, the combination discloses:
The information processing apparatus according to claim 1, wherein the authentication information includes a payment request requesting to pay a bill, and the information processing apparatus further comprises: a completion notification acquiring circuit configured to acquire, from any of the plurality of payment apparatuses that has successfully authenticated the authentication information, a payment completion notification notifying that a payment of the bill was completed (See Ellis: col. 7, lines 46-57 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””).

In regards to Claim 6, the combination discloses:
The information processing apparatus according to claim 1, wherein the authentication information transmitting circuit transmits the authentication information to a first payment apparatus that is included in the plurality of payment apparatuses, and when the first payment apparatus has successfully authenticated the authentication information, the authentication information transmitting circuit does not transmit the authentication information to a second payment apparatus that is included in the plurality of payment apparatuses (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.”, See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,” – Ellis discloses authentication being transmitted to and performed by a singular payment apparatus).

In regards to Claim 7, the combination discloses:
The information processing apparatus according to claim 1, wherein the authentication information transmitting circuit transmits the authentication information to a payment apparatus that is selected from the plurality of payment apparatuses based on type information that identifies a type of an information code (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.” – Ellis discloses authentication information being sent to a specific payment apparatus based on its unique signature at generation based on the transaction device).

In regards to Claim 9, the combination discloses:
The information processing apparatus according to claim 1, wherein the first terminal is a mobile terminal used by a user who buys a product, and the information processing apparatus is a shop terminal of a shop that provides the product (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system/shop terminal acquiring authentication information in the form of a unique code associated with a mobile device/first terminal ).

In regards to Claim 12, Ellis discloses:
An information processing system including a first terminal and a second terminal, the first terminal being configured to display an information code, the second terminal being configured to read the information code (ee Ellis: col. 7, lines 46-57 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location. As described in connection with FIG. 10 below, the unique code may be embedded in a bar code which is read by a bar code scanner operated by the merchant at step 313. For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.”” – Ellis discloses a first terminal/mobile device displaying a code and a second terminal/fund receipient computer system configured to scan said code), 
the information processing system comprising: a position information acquiring circuit configured to acquire first position information and second position information, the first position information indicating a position of the first terminal, the second position information indicating a position of the second terminal (See Ellis: col. 12, lines 45-48 – “In the arrangement of FIG. 17, the mobile device 110 further comprises location determination logic 1712, account selection logic 1713, augmented reality logic 1714, gift card aggregator 1715, and receipt tracker 1716.”, See Ellis: col. 13, lines 57-59 – “The merchant computer system 140 includes code scanner 1704, location indicator logic 1706, fund requesting logic 1708, and fund receiving logic 1710.”, see Ellis: col. 14-15, lines 63-68 and 1 – “The code generator 1722 can be configured to generate a QR code that incorporates at least one of a date, time, unique transaction identifier, and geographic location of the mobile device” – Ellis discloses receiving location information of a transaction between a first terminal and second terminal at the same location. Therefore as the location information of the first terminal and the second terminal are identical, under broadest reasonable interpretation Ellis discloses receiving both first position information of a first terminal and second position information of a second terminal that are identical to one another); 
an authentication information acquiring circuit configured to acquire authentication information corresponding to the first terminal (See Ellis: col. 7, lines 46-38 – “At step 311, the code generator 118 of the mobile device 110 generates a unique code for a transaction at a point of sale location”, See Ellis: Fig. 1 – Ellis discloses a fund recipient computer system acquiring authentication information in the form of a unique code associated with a mobile device/first terminal); 
an authentication information transmitting circuit configured to transmit the authentication information acquired by the authentication information acquiring circuit to a plurality of payment apparatuses that respectively correspond to different payment companies (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,”, See Ellis Fig. 1 – Ellis discloses a mobile wallet bank computer system/payment apparatus having received the unique code for authentication at an account processing logic unit 122. Therefore, it is clear to one of ordinary skill in the art that for said payment apparatus to have received said unique code, it would have to have been transmitted by an authentication information transmitting circuit originating from the fund recipient computer system. Additionally, as Ellis discloses a system capable of transmitting authentication information to any generic mobile wallet bank computer system/payment apparatus, it is obvious to one of ordinary skill in the art that the fund recipient computer system of Ellis would be configured to do so for a plurality of payment apparatuses and companies); and 
a respective authentication processing circuit provided in each of the plurality of payment apparatuses and configured to perform an authentication of a user based on the authentication information, the first position information and the second position information (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.” – Ellis discloses a fund recipient computer system receiving funds/a transaction based on the results of authentication processes performed by the payment apparatuses account processing logic unit 122 based on the received code including the first position and second position information. It is clear to one of ordinary skill in the art that receiving the funds/transaction would be considered an authentication result under broadest reasonable interpretation).
the authentication information acquiring circuit is configured to acquire authentication information sent by any of the plurality of payment systems (See Ellis: col. 7, lines 64-67 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds, the account processing logic 122 recognizes the transaction using the code and transmits an appropriate amount of funds to the recipient.” – Ellis discloses a fund recipient computer system receiving funds/a transaction based on the results of authentication processes performed by the payment apparatuses account processing logic unit 122. It is clear to one of ordinary skill in the art that receiving the funds/transaction would be considered an authentication result under broadest reasonable interpretation); and 
the authentication information transmitting circuit is configured to transmit authentication information sent by any of the plurality of payment systems (See Ellis: col. 7 lines 51-57 – “For example, successful authentication of the unique code by the computer system 120 may be necessary for successful completion of the transaction by the merchant. Upon successful authentication, the computer system 120 may transmit a message to the merchant indicating that the transaction is “approved.””, See Ellis: col. 7, lines 64-65 – “When the code is sent to the account processing logic 122 by the recipient as a request for funds,”, See Ellis Fig. 1 – Ellis discloses a mobile wallet bank computer system/payment apparatus having received the unique code for authentication at an account processing logic unit 122. Therefore, it is clear to one of ordinary skill in the art that for said payment apparatus to have received said unique code, it would have to have been transmitted by an authentication information transmitting circuit originating from the fund recipient computer system. Additionally, as Ellis discloses a system capable of transmitting authentication information to any generic mobile wallet bank computer system/payment apparatus, it is obvious to one of ordinary skill in the art that the fund recipient computer system of Ellis would be configured to do so for a plurality of payment apparatuses)

However, Ellis fails to explicitly disclose:
wherein a plurality of payment systems exclusive to the plurality of different payment companies, respectively, are respectively installed on the plurality of payment apparatuses;

However, in a similar field of endeavor, Lee discloses installing on a device/system a service exclusive payment application (See Lee: Para. [0048])

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of installing service exclusive payment applications disclosed by Lee to install service exclusive payment applications on the plurality of payment apparatus for each of the respective payment companies disclosed by Ellis increasing the overall robustness of the invention by allowing for exclusive payment companies to be used with the payment system. 


In regards to Claim 13 and 14, the combination discloses:
wherein different payment systems are respectively installed on the plurality of payment apparatuses ((See Lee: Para. [0048])).

In regards to Claim 15, the combination discloses:


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Lee in further view of Yen et al. (US 20190122206 A1).

In regards to Claim 5, Ellis and Lee discloses the information processing apparatus according to claim 2 but fails to explicitly disclose, but in a similar field of endeavor Yen discloses:
wherein in the information code, an effective time is set, the effective time being a time for which the information code can be used, and reading of the information code by the reading processing circuit is restricted after an elapse of the effective time since the information code was displayed on the first terminal (See Yen: Para. [0055] – “In some embodiments, the track 2 data may also include a check digit, service code, and an expiration date (e.g., encoded in the QR code or separately supplied by the computing device 104 or a user thereof, such as via the input device 210 of the computing system 102 or through an electronic transmission from the computing device 104 received by the receiving device 202 – Yen discloses generating a QR code with an expiration date that restricts said code from being read after said date has passed).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the QR code disclosed by Ellis and Lee for the QR code with an embedded expiration date as disclosed by Yen, thereby increasing the overall security strength of the invention by ensuring that old QR codes cannot be reused to perform fraudulent transactions.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis in view of Lee in view of Purves et al. (US 20150220914 A1).

In regards to Claim 8, Ellis and Lee disclose the information processing apparatus of claim 1 but fails to explicitly disclose, however Purves discloses:
wherein the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on a predetermined condition (See Purves: Para. [0170] – “In another example, if the reference link to the primary payment method is broken 1705, the transaction may still resolve to backup payment method 1706” – Purves discloses executing an authenticated transaction with a specific payment apparatus based on the priority of availability).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the availability priority determination method disclosed by Purves to additionally factor in the determination of what payment apparatus the authentication information of Ellis and Lee is transmitted to increasing the overall economic viability of the invention by ensuring that alternative payment methods are available to increase the probability of transactions completing successfully.

Allowable Subject Matter
Claims 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest art of record, the combination of Ellis, Lee, Yen, and Purves discloses as discussed in action mailed 14 July 2022. However, in regards to Claim 15, the combination of Ellis, Lee, Yen, and Purves does not teach at least “wherein the predetermined condition is an amount on a bill; and the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on the amount on the bill”. Additionally, the missing claim limitations from the combination of Ellis, Lee, Yen, and Purves was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 15, the combination of Ellis, Lee, Yen, and Purves does not teach at least “wherein the predetermined condition is a past use date; and the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on the past use date.”. Additionally, the missing claim limitations from the combination of Ellis, Lee, Yen, and Purves was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 16, the combination of Ellis, Lee, Yen, and Purves does not teach at least “wherein the predetermined condition is a region of a shop used by a user; and the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on the region of the shop used by the user”. Additionally, the missing claim limitations from the combination of Ellis, Lee, Yen, and Purves was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 17, the combination of Ellis, Lee, Yen, and Purves does not teach at least “wherein the predetermined condition is a region of a shop used by a user; and the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on the region of the shop used by the user”. Additionally, the missing claim limitations from the combination of Ellis, Lee, Yen, and Purves was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
In regards to Claim 18, the combination of Ellis, Lee, Yen, and Purves does not teach at least “wherein the predetermined condition is a communication speed between the information processing apparatus and the plurality of payment apparatuses; and the authentication information transmitting circuit transmits the authentication information to the plurality of payment apparatuses based on priorities that are set based on the communication speed between the information processing apparatus and the plurality of payment apparatuses.”. Additionally, the missing claim limitations from the combination of Ellis, Lee, Yen, and Purves was not found in a reasonable number of references. Foreign prior art and NPL searches were conducted. However, no relevant prior art was found.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art would not have been motivated to include these elements in Ellis because Ellis is not concerned with performing authentication based on specific predetermined conditions such as amount, past use date, region-based priority, nor communication speed.
The cited references, alone or in combination, do not teach the specific combination of performing authentication of a payment transaction for a plurality of payment apparatuses each having installed software specific and exclusive to a specific payment system wherein the authentication is determined with a specific predetermined condition. Therefore, the claims of the instant application are not obvious over Ellis, Lee, Yen, and Purves for the reasons given above.
Regarding patent eligibility, while the claims recite the process of risk mitigation in the form of authentication, the additional elements place the recited abstract idea into practical application. Specifically, the addition of system specific software installations on a plurality of separate payment system introduce a tangible economic benefit as it allows the system to operate with a larger variety of payment systems increasing overall profitability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molnar et al. (US 20190228399 A1) generally discloses a computer-implemented method for facilitating payment of total amount through the use of a mobile device interacting with a POS system
Krishan et al. (US 20180225737 A1) generally discloses a digital sales system for brick and mortar retailers allowing for integration with mobile shopping applications and social media applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS K PHAN/Examiner, Art Unit 3685       

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685